                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

TORIA ANDERSON, et al., individually,         )
and on behalf of others similarly situated,   )
                                              )
      Plaintiffs,                             )
                                              )
vs.                                           )      Case No.: 4:16CV2136 HEA
                                              )
CREVE COEUR URGENT CARE LLC,                  )
et al.,                                       )
                                              )
      Defendants.                             )


               OPINION, MEMORANDUM AND JUDGMENT

      This matter is before the Court on Plaintiffs’ Request for Relief and Entry of

Judgment against all Defendants [Doc. No. 105]. Defendants have objected to

much of Plaintiffs’ request. Plaintiffs did not reply to these objections.

                                    Background

      On December 22, 2016, Plaintiffs Toria Anderson (“Anderson”) and Wendy

Medina (“Medina”) (collectively, “Plaintiffs”) filed a three-count Complaint

alleging that Defendants, their former employers, violated the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq. (Count I), violated the overtime provisions

of the Missouri Minimum Wage Law (“MMWL”), Mo. Rev. Stat. § 290.505

(Count II), and committed breach of contract (Count III).
      In their motion for summary judgment, Plaintiffs noted that they “also assert

a claim that they were deprived of overtime compensation for time spent working

off the clock, but do not seek summary judgment on this claim.” Plaintiffs

seemingly abandoned their breach of contract claim (Count III) in their motion for

summary judgment, which was specifically noted by the Court in its Order

granting summary judgment.

      On September 24, 2019, this Court entered an Order granting Plaintiff’s

motion for summary judgment. In its Order, the Court ruled that (1) Defendants

violated the FLSA and MMWL by failing to properly compensate Plaintiffs for

overtime hours; (2) Plaintiffs were entitled to liquidated damages on their FLSA

claim; and (3) Defendant Sonny Saggar was individually liable for the FLSA

violations.

      In their Request for Relief, Plaintiffs requested damages on the issues of “off

the clock” work and on their breach of contract claim. Defendants objected to

these requests on the basis that those issues were not addressed in Plaintiff’ motion

for summary judgment. The Court agrees that it cannot award damages for claims

not adjudicated. As noted in the Court’s Order granting summary judgment,

Plaintiff’s claim for breach of contract has been abandoned; that issue was

mentioned neither in Plaintiffs’ motion for summary judgment nor in their trial

brief [Doc. No. 94]. On the other hand, the status of Plaintiffs’ claim regarding


                                         [2]
“off the clock” work is unclear and will be addressed at a forthcoming status

conference before the Court. At this time, the Court will enter damages only as to

the FLSA and MMWL claims ruled on in its September 24, 2019 Order.

                                     Damages

      In its Order granting summary judgment, the Court found that for the

December 14 – 27, 2015 pay period, Anderson received $1,475.79 total gross pay

from Defendants but was entitled to gross pay of $1,477.18. Anderson is entitled

to $1.39 in actual damages and $1.39 in liquidated damages for that pay period.

      In its Order granting summary judgment, the Court found that for the March

21 – April 3, 2016 pay period, Anderson received $1,359.33 total gross pay from

Defendants but was entitled to gross pay of $1,360.96. Anderson is entitled to

$1.63 in actual damages and $1.63 in liquidated damages for that pay period.

      In its Order granting summary judgment, the Court found that for the April 6

– 19, 2015 pay period, Medina received $1,467.39 total gross pay from Defendant

but was entitled to gross pay of $1,485.65. Medina is entitled to $18.26 in actual

damages and $18.26 in liquidated damages for that pay period.

      In its Order granting summary judgment, the Court found that for the April 4

– 17, 2016 pay period, Medina received $1,534.52 total gross pay from Defendants

but was entitled to gross pay of $1,562.68. Medina is entitled to $28.16 in actual

damages and $28.16 in liquidated damages for that pay period.


                                         [3]
      Finally, to reiterate, the Court ruled in its Order granting summary judgment

that Defendant Sonny Saggar is an “employer” under the FLSA and is therefore

individually liable in this action.

                                      Conclusion

      As to the non-“off the clock” FLSA and MMWL claims, Plaintiffs are

entitled to the following damages:

      Toria Anderson is entitled to $3.02 in actual damages and $3.02 in

liquidated damages, totaling $6.04 in damages.

      Wendy Medina is entitled to $46.42 in actual damages and $46.42 in

liquidated damages, totaling $92.84 in damages.

      Accordingly,

      IT IS HEREBY ORDERED that damages shall be entered in favor of

Plaintiffs and against Defendants as follows:

Plaintiff Toria Anderson: $6.04,

Plaintiff Wendy Medina: $92.84,

Total: $98.88.

      Dated this 26th day of November, 2019.



                                                ________________________________
                                                    HENRY EDWARD AUTREY
                                                 UNITED STATES DISTRICT JUDGE


                                          [4]
